Citation Nr: 0931921	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for service-connected orthopedic manifestations 
traumatic arthritis of the lumbar spine.  

2.  Entitlement to a separate disability rating for 
neurologic manifestations of the service-connected traumatic 
arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1953 and October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

This case was previously before the Board in May 2007 and 
March 2008 at which times it was remanded for more 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives with regard 
to the issues discussed in the decision below and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The issue on appeal was initially characterized as 
entitlement to an increased rating for traumatic arthritis of 
the spine; however, the Board has re-characterized the issues 
to comport with the medical evidence of record.  

The issue of entitlement to a separate disability rating for 
neurologic manifestations of the service-connected traumatic 
arthritis of the lumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The orthopedic manifestations of the Veteran's lumbar spine 
disorder include at least 35 degrees of flexion and a 
combined range of motion of at least 110 degrees.  There is 
X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for service-connected orthopedic manifestations of traumatic 
arthritis of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a Diagnostic Code 5235-5243 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that his 
service-connected traumatic arthritis of the lumbar spine is 
more disabling than currently evaluated. The Veteran's 
service treatment records show that he injured his back when 
he fell from a tank in 1951 and was hospitalized in Korea.  
He submitted a claim for service connection for a low back 
disorder in December 1994 and by rating decision dated in 
March 1997 the RO granted service connection for traumatic 
arthritis of the lumbar spine, assigning a 10 percent 
disability rating effective December 19, 1994.  Subsequently, 
by rating decision dated in March 2002 the RO increased the 
Veteran's disability rating for the lumbar spine from 10 
percent to 20 percent effective October 4, 2001, the day of 
the Veteran's claim for an increased rating.  The Veteran 
filed a subsequent claim for an increased rating in August 
2003.  
  
Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's traumatic arthritis of the lumbar spine is 
rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5003-5292.  Pursuant to 38 C.F.R. § 
4.27, hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.

Pursuant to DC 5003, degenerative arthritis substantiated by 
X-ray findings is to be evaluated based on the limitation of 
motion of the joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such group of 
minor joints affected by limitation of motion.  In the 
absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with 
occasionally incapacitating exacerbations. 38 C.F.R. § 4.71a, 
DC 5003.  
  
As above, the Veteran's low lumbar spine disorder is also 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 
(2002), the prior diagnostic code for limitation of motion of 
the lumbar spine.  During the pendency of this appeal, 
revisions were made to the Schedule for Rating Disabilities 
for spine disorders.  Specifically, on August 26, 2003, the 
rating criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register.  See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), DCs 
5235 to 5243).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability.  If it is determined that the new criteria is 
more favorable, the new criteria may not be applied for the 
period prior to the revision.  See VAOPGCPREC 3-2000 (April 
10, 2000).  As limited by 38 U.S.C.A. § 5110(g) (West 2002), 
the effective date of any increase assigned under the amended 
version of the rating schedule can be no earlier than the 
effective date of the regulation.

Effective September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warranted a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warranted a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warranted a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warranted a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293 
(2003).


Prior to September 26, 2003, for limitation of motion of the 
lumbar spine, a 40 percent rating was assigned when the 
limitation of motion was severe, a 20 rating percent was 
assigned when it was moderate, and a 10 percent rating was 
assigned when it was slight.  38 C.F.R. § 4.71a, DC 5292 
(2002).  For limitation of motion of the cervical spine a 30 
percent rating was assigned when the limitation of motion was 
severe, a 20 percent rating was assigned when it was 
moderate, and a 10 percent rating was assigned when it was 
slight.  38 C.F.R. § 4.71a, DC 5290 (2002).    

Also prior to September 26, 2003, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, lumbosacral strain was rated 
as 40 percent disabling if severe, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  With characteristic pain on motion, a 10 percent 
rating was warranted.  With slight subjective symptoms only, 
a noncompensable (0 percent) rating was warranted.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the General Rating Formula for Diseases and 
Injuries of the Spine a 100 percent evaluation is appropriate 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
appropriate for favorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine of 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (effective 
September 26, 2003).

Under the new Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, DC 5235-43, 
Note (2).    

Relevant Evidence

Evidence relevant to the level of severity of the Veteran's 
lumbar spine disorder includes VA examination reports dated 
in October 2003, October 2007, and July 2009.  During the 
October 2003 VA examination the Veteran reported that he had 
held a number of jobs including working as a nursing 
assistant for twelve years in a mental hospital and working 
as a janitor for three years.  The Veteran also reported 
compression fractures in 1994.  The Veteran denied 
significant treatment for his lumbar spine disorder but 
complained of discomfort at the waistline and stated that if 
he walks for prolonged periods of time, he has some aching in 
his waist.  The examiner noted that the Veteran used a cane 
for balance.  

Physical examination revealed normal range of motion of the 
lumbar spine.  He did complain of discomfort with extremes of 
extension and rotation, however.  Straight leg raising tests 
were negative bilaterally and the Veteran had normal 
reflexes.  X-rays of the lumbar spine showed some narrowing 
at L4-5 and L5-1, and old compression fractures of T2, L2, 
and L2.  

The examiner opined that the degenerative changes in the 
Veteran's spine were related to the aging process and that 
the old compression fractures occurred in 1994.  The examiner 
opined that there was no correlation between the degenerative 
changes seen on examination and the Veteran's service-
connected lumbar strain.  

During the October 2007 VA examination the Veteran reported 
that he injured his back in 1951, 1994, and 2001 due to 
losing his balance.  There was no fatigue, decreased motion, 
or stiffness.  The Veteran reportedly used a cane and was 
unable to walk more than a few yards.  

Physical examination of the spine revealed pain with motion, 
tenderness, and weakness.  Motor and sensory examinations 
were normal.  Range of motion testing revealed flexion to 70 
degrees with pain, extension to 0 degrees with pain, right 
lateral flexion to 20 degrees with pain, left lateral flexion 
to 20 degrees with pain, right lateral rotation to 20 degrees 
with pain, and left lateral rotation to 20 degrees with pain.  
There was no additional loss of motion on repetitive use of 
the joint.  Lasegue's sign was negative.  Computed tomography 
(CT) of the spine showed a severe compression fracture of the 
vertebral body T12 and lesser compression of the upper 
surfaces of vertebrae L1 and L2 and diffuse marked osteopenia 
with anterior spondylosis and degenerative changes.  

With regard to occupational impairment, the Veteran reported 
that he worked as a nurse technician until 1970 and then did 
physical work at an oil field until 1999 when he retired.  

Pursuant to the most recent Board remand, the Veteran was 
afforded another VA examination to obtain medical evidence as 
to whether it was possible to distinguish between 
symptomatology that was due to the service-connected back 
injury from that related to the aging process.  During the 
July 2009 VA examination the Veteran reiterated his previous 
history.  The Veteran reported a history of urinary 
incontinence and urgency but denied urinary retention 
requiring catheterization and urinary frequency.  The Veteran 
also reported a history of nocturia, having to void three 
times per night.  There was no fecal incontinence, 
constipation, or numbness but the Veteran did report erectile 
dysfunction, paresthesias, leg or foot weakness, falls, and 
unsteadiness.  

The Veteran also reported a history of fatigue, decreased 
motion, stiffness, weakness, spasms, and pain.  The pain is 
nagging and aching and is located in the lower back.  The 
pain was brought on by activity and was of moderate severity.  
The pain radiated to the posterior legs.  The Veteran's 
spinal disorder had severe, weekly flare-ups lasting three to 
seven days.  Precipitating factors were activity and 
alleviating factors included rest and medication.  The 
Veteran's functional impairment during flare-ups was 
described as being 50 percent.  The Veteran reported 
incapacitating episodes occurring twice per month.  

Physical examination of the spine revealed normal posture and 
head position with symmetry in appearance.  Gait was abnormal 
as there was poor ambulation with the cane and foot aids.  
There were no abnormal spinal curvatures with the exception 
of lumbar flattening.  Examination of the muscles of the 
spine revealed spasm, atrophy, pain with motion, tenderness, 
and weakness bilaterally.  There was some loss of motor 
skills, particularly regarding hip extension, knee extension, 
ankle dorsiflexion, ankle plantar flexion, and great toe 
extension.  Muscle tone was weak and there was atrophy of 
both legs.  Sensory and reflex examinations were normal.  
Range of motion testing of the thoracolumbar spine revealed 
flexion to 35 degrees, extension to 15 degrees, left lateral 
flexion to 15 degrees, left lateral rotation to 15 degrees, 
right lateral flexion to 15 degrees, and right lateral 
rotation to 15 degrees.  There was no evidence of pain on 
active range of motion.  There was objective evidence of pain 
following repetitive motion but no additional limitations 
after three repetitions of range of motion.  Lasegue's sign 
was positive bilaterally.  X-rays of the spine revealed 
degenerative disease, worsening in appearance of compression 
deformities involving T12, L1, and L2 vertebral bodies when 
compared with prior study.  The impression was severe 
degenerative joint disease of the lumbar and thoracic spine.  
There were significant effects on usual occupation including 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, loss of stamina, weakness or fatigue, 
decreased strength of the upper and lower extremities, pain, 
and disfigurement.  The examiner commented that 50 percent of 
the Veteran's current condition was due to the service-
connected injury and 50 percent due to the aging process.  
The examiner further commented that his current back 
condition was likely aggravated by the service-connected 
injury.        

Also of record are private treatment reports dated through 
July 2003 and VA treatment records dated through April 2005 
which show treatment for the Veteran's lumbar spine disorder.  


Analysis

Given the evidence of record, the Board finds that a 
disability rating greater than 20 percent is not warranted 
for the orthopedic manifestations of the Veteran's lumbar 
spine disorder.  First, the Veteran's range of motion does 
not meet the criteria for a 40 percent rating under the 
current DC 5237 as his forward flexion is greater than 30 
degrees, both with pain and without pain.  Second, the 
Veteran does not meet the criteria for a 40 percent rating 
under the pre-September 26, 2003 DC 5295 as there is no 
indication of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
Third, the Veteran does not meet the criteria for a 
40 percent rating under the pre-September 26, 2003 DC 5292 as 
there is no indication in the record of "severe" limitation 
of motion of the lumbar spine.  All symptomatology and 
limitations of motion noted on physical examination are 
characterized as mild or moderate.  Fourth, there is no 
evidence of severe intervertebral disc syndrome with 
recurring attacks to warrant a 40 percent rating under the 
old DC 5293 (2002).  Finally, there is no evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
While the Veteran reported incapacitating episodes occurring 
twice per month it is unclear how long these episodes lasted 
and, more importantly, no medical evidence confirming these 
episodes.  Thus, a 40 percent rating under either DC 5293 
(2003) or DC 5243 (effective September 29, 2003) is also not 
warranted.  

The Board also finds that a disability rating greater than 20 
percent is not warranted for the Veteran's lumbar spine 
disorder under DeLuca.  While the above VA examination 
reports showed some loss of motion due to pain, even taking 
into account the additional loss of motion under DeLuca the 
Veteran still does not meet the criteria for a disability 
rating greater than 20 percent under the applicable 
diagnostic codes.  Thus, the Board finds that the currently 
assigned 20 percent rating for the lumbar spine is already 
taking into consideration the provisions of Deluca.   


The July 2009 VA examination included current findings and 
the examiner's observation that 50 percent of the Veteran's 
back complaints were due to the service-connected disability 
and 50 percent due to the aging process.  However, the Board 
finds that there is an inadequate basis in the record upon 
which to separate the effects of the service-connected 
condition from a nonservice-connected condition.  As it's not 
possible to separate the effects, reasonable doubt is 
resolved in the Veteran's favor, and that all signs and 
symptoms are attributed to the service-connected condition.  
38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 
(1998). 

The Board also finds that no higher evaluations can be 
assigned pursuant to any other potentially applicable 
diagnostic codes.  Because there are specific diagnostic 
codes to evaluate the lumbar spine, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

The Veteran contends that his service-connected lumbar spine 
disorder is worse than evaluated.  However, while the Veteran 
is competent to report his symptoms and complaints and 
observations of same, he is not competent to offer a medical 
opinion as to the extent of his service-connected 
disabilities, and his opinion cannot be taken as such. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The question of a separate disability rating based on 
neurologic manifestations is addressed in the remand.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), it 
appears that the Veteran retired in 1999.  Thus, 38 C.F.R. § 
3.321(b)(1) would apply to the Veteran's case.  Barringer v. 
Peake, 22 Vet. App. 242 (2008).  However, there is no 
indication that the Veteran retired due to his service-
connected lumbar spine disorder  Furthermore, the Board finds 
that the rating criteria considered in this case regarding 
the issues above reasonably describe the Veteran's disability 
level and symptomatology with regard to the orthopedic 
manifestations discussed herein.  The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the service-connected disability is 
adequate, and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, the record reflects 
that the purpose of the notice was not frustrated.  Vazquez-
Flores, 22 Vet. App. at 49.

In a September 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbar spine disorder, the evidence must show that 
his condition has "increased in severity."  The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
March 2004 rating decision explained the criteria for the 
next higher disability rating available for the lumbar spine 
disorder under the applicable diagnostic code.  The October 
2004 statement of the case (SOC), October 2007 supplemental 
statement of the case (SSOC), and July 2009 SSOC provided the 
appellant with the applicable regulations relating to 
disability ratings for his service-connected lumbar spine 
disorder.  Specifically, the October 2004 SOC provided the 
appellant with the requirements for an extraschedular rating 
under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 
C.F.R. § 4.10, disability evaluations center on the ability 
of the body or system in question to function in daily life, 
with specific reference to employment.  To the extent notice 
as to the specific measurements needed to support a higher 
rating was not provided in a timely manner, the Veteran was 
not prejudiced because the required measurements necessary to 
properly assess whether a higher rating was warranted were 
taken during the VA examinations.  Thus, the general 
information needed to substantiate the claim was provided by 
the Veteran and otherwise obtained by VA during the 
processing of his claim.  

A May 2007 letter addressed the rating criteria and effective 
date provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

A disability rating greater than 20 percent for orthopedic 
manifestations of traumatic arthritis of the lumbar spine is 
denied.  


REMAND

The evidence may warrant a separate disability rating based 
on neurologic manifestations of the Veteran's service-
connected traumatic arthritis of the lumbar spine.  
Specifically, the Board notes that the July 2009 VA 
examination shows a history of urinary incontinence and 
urgency and a history of nocturia, having to void three times 
per night.  There was also a history of erectile dysfunction, 
paresthesias, leg or foot weakness, falls, and unsteadiness.  
Also, the June 2009 VA examination of the muscles revealed 
spasm, atrophy, pain with motion, tenderness, and weakness 
bilaterally.  There was some loss of motor skills, 
particularly regarding hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension.  
Muscle tone was weak and there was atrophy of both legs; 
however, sensory and reflex examinations were normal.  Given 
the conflicting medical evidence regarding whether the 
Veteran suffers from neurologic impairment due to his 
service-connected traumatic arthritis of the lumbar spine, a 
VA neurological examination should be ordered.  

Accordingly, the case is REMANDED for the following action:
  
1.  Schedule the Veteran for a VA 
neurologic examination to determine 
whether the Veteran suffers from 
neurologic impairment due to his 
service-connected traumatic arthritis of 
the lumbar spine.  The examination 
should comply with AMIE protocols and 
all neurologic residuals should be 
reported in detail.  Specifically, the 
examiner should comment on the July 2009 
VA examination report showing loss of 
motor skills, particularly regarding hip 
extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and 
great toe extension with weak muscle 
tone, atrophy of both legs, and urinary 
problems but also showing normal sensory 
and reflex examinations.

If the examiner finds that the Veteran 
does suffer neurological impairment 
related to his service-connected back 
disability, the specific manifestations 
of that impairment, including 
identification of the nerves involved, 
must be detailed.  

The claims folder must be made available 
to the examination for review and any 
indicated studies should be performed.  

2.  After the development requested 
above has been completed to the 
extent possible, the RO/AMC should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
  .



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


